Citation Nr: 1642613	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  03-25 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of entitlement to service connection for the cause of Veteran's death is addressed in a separate Board action.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1980.  The appellant is the Veteran's surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In that May 2002 rating action, the RO denied the Veteran's claim of service connection for hepatitis C.  In November 2004, the Board remanded the appeal for further development.  The appeal was remanded again in March 2007, in order to schedule him for a personal hearing. 

In regards to the Veteran's underlying claim of service connection for hepatitis C, he and the appellant appeared and testified at a Travel Board hearing at the Montgomery RO in August 2007.  A transcript is of record. 

In November 2007, the Board denied service connection for hepatitis C.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2008, the Court granted a joint motion for remand, vacating the Board's November 2007 decision and remanding for additional proceedings.  The Veteran died in January 2009 prior to adjudication by the Board, and in November 2009, the Board dismissed the claim. 

After the Board dismissed the claim, the appellant, also in November of 2009, filed a request for substitution.  See 38 U.S.C.A. § 5121A (West 2014) (providing the opportunity for substitution of individuals eligible to receive accrued benefits in cases where the claimant dies on or after October 10, 2008).  In June 2011, the RO granted the appellant substitution in the appeal.  

Once the appellant was made a substituted party, the Board remanded the claim to the RO in September 2011 for further processing.  In July 2012, the Veteran's attorney withdrew his representation and the claim was returned to the Board for review.  

Subsequently, the Board remanded the claim to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical evidence with respect to the Veteran's blood disorder.  The claim has since been returned to the Board for review.  Regrettably, the appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the appellant's claim to the AOJ in August 2015 for the purpose of obtaining an opinion concerning the etiology of the Veteran's hepatitis C.  In September 2015, the Veteran's file was reviewed by a medical doctor who reviewed all of the previous positive and negative opinions concerning the disorder.  The reviewer was asked to express an opinion as to whether the Veteran may have been infected with the hepatitis virus when he was out in the field as a temporary field medic.  The reviewer was further asked to provide comment on the Veteran's statements (and those of his widow) that he was exposed to blood, as opposed to "blood products," when he was performing the duties of a field medic.  More specifically, the Veteran had previously written and testified that he had been exposed to other soldiers' blood when he assisted in the medical care and treatment of a fellow artilleryman who had injured his upper appendage in an artillery piece and another artilleryman who had injured himself in the field.  

The medical doctor provided an opinion in which she stated, "In fact, even if the service member were a 'volunteer medic' during field exercises, actual blood products were not used during these exercises."

The Board would point out that the gist of the Veteran's and the appellant's arguments have been not that he used blood products in the field, but that he was exposed to others' blood and that it was this exposure that led to the development of the hepatitis condition.  Because this is the course in which the Veteran and now the appellant have sought to establish service connection, and because the Court has implicitly indicated that the VA needed to address these assertions, the Board believes that this point should be clarified prior to the issuance of the decision on the merits of the claim.  Hence, the claim will be returned to the AOJ so that clarification may be obtained.  

The claim is therefore remanded for the follow actions:

1.  The AOJ should forward the claim to the medical examiner who provided the review in September 2015.  The AOJ should ask that the reviewer clarify her statements concerning any possible blood exposure the Veteran may have encountered while performing the duties of a temporary field medic.  The reviewer should note that the Veteran was not claiming that he used blood products in the field, but that he was exposed to other soldiers' blood when he assisted in the dressing of actual wounds during field exercises.  The examiner should also comment on the appellant's (and the Veteran's) statements concerning his providing of immunizations in the field and the probability of his contracting hepatitis through his dressing of wounds or of using needles in the field.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




